Exhibit 99.1 Introduction to Evogene March, 2015 Ofer Haviv, President & CEO ]EvogenePresentation Subject Safe Harbor Statement This presentation contains "forward-looking statements" relating to future events, and we may from time to time make other statements, regarding our outlook or expectations for future financial or operating results and/or other matters regarding or affecting Evogene Ltd. or its subsidiaries (collectively, “Evogene” or “we”), that are considered “forward-looking statements” as defined in the U.S. Private Securities Litigation Reform Act of 1995 (the “PSLRA”). Such forward-looking statements may be identified by the use of such words as “believe,” “expect,” “anticipate,” “should,” “planned,” “estimated,” “intend” and “potential” or words of similar meaning. For these statements, Evogene claims the protection of the safe harbor for forward-looking statements contained in the PSLRA. Suchstatements are based on current expectations, estimates, projections and assumptions, describeopinions about future events,involve certain risks and uncertainties which are difficult to predictand are not guarantees of future performance. Therefore, actual future results,performance or achievements, and trends in the future of Evogene may differ materially from what isexpressed or implied bysuchforward-looking statements due to a variety of factors,many of which are beyond Evogene's control,including, without limitation, those described in greater detail in our Periodical and Annual Reports, including our Registration Statement on Form F-1, Annual Report on Form 20-F and in other information we file and furnish with the Israel Securities Authority and the U.S. Securities and Exchange Commission, including under the heading “Risk Factors.” All written and oral forward-looking statements attributable to us or persons acting on our behalf are expressly qualified in their entirety by the previous statements. Except for any obligations to disclose information as required by applicable securities laws, Evogene disclaims any obligation or commitment to update any information contained in this presentation or to publicly release the results of any revisions to any statements that may be made to reflect future events or developments orchanges in expectations, estimates, projections and assumptions. The information contained herein does not constitute a prospectus or other offering document, nor does it constitute or form part of any invitation or offer to sell, or any solicitation of any invitation or offer to purchase or subscribe for, any securities of Evogene or any other entity, nor shall the information or any part of it or the fact of its distribution form the basis of, or be relied on in connection with, any action, contract, commitment or relating thereto or to the securities of Evogene. The trademarks included herein are the property of the owners thereof and are used for reference purposes only. Such use should not be construed as an endorsement of the products or services of Evogene. 2 ]At the Forefront of Plant Genomics Our mission ¢Leader in the improvement of crop productivity and economics for the food, feed and biofuel industries Products and end- markets ¢Seed traits: improve traits underlying crops performance through biotechnology or breeding —Yield improvement: $5 - $7 billionmarket —Insect and disease resistance: $7.5 - $8.5 billion market ¢Seed external: address the need for innovative chemicals solutions, initially through herbicides —Novel herbicide: $5.5 - 7.5 billion ¢Seeds: address the need for second generation feedstock for biofuels and industrial uses with castor —Industrial uses (shorterterm): $600 million market —Biofuels (longer term): $18 billion market What we do ¢Identify, validate and license genes to improve seed traits, ¢Identify potential chemical molecules that can be “new modes of action’’ for herbicides ¢Transform castor into a modern, large scale economic feedstock for biofuel Potential revenue sources ¢Short to medium term: R&D and milestone payments from partners; castor seed sales ¢Long-term: royalties from seed traits and novel ag-chemical solutions Core competencies ¢Fundamental understanding of plant genomics and biology ¢Unique proprietary computational platforms and scientific expertise for genomic discoveries ¢Addressing the agriculture’s bottleneck of integrating and analyzing big data Partnership model ¢Collaborations with industry leaders Evogene at a glance 3 ]EvogenePresentation Subject Introducing Evogene Who we are A leading genomics company for the improvement ofcrop productivity and economics addressingthe increasing demand for food, feed and biofuel 4 ]EvogenePresentation Subject The challenge and opportunity The challenge: producing more with less World population (in billions)ISource: United States Census Bureau. Hectares per capita, globallyISource: FAO. World population Arable land per capita The solution: increasing plant productivity and performance Improved Seed Traits 1. Biotechnology 2. Advanced breeding Seed External Solutions 1. Ag-chemicals 2. Ag-biologicals The opportunity: utilizing genomicsto improve plant productivity 5 ]EvogenePresentation Subject Technology and competitive position Our technology Combining deep scientific understandings of genomics and proprietary computational capabilities, to leverage agriculture related big data’ for prediction and validation of new products 6 ]Introduction to Evogene Our unique position - solving the industry bottleneck Costs Sources Diversity Quantity Complexity Agriculture is becoming heavily digitizedcreating a tremendous opportunity for innovation-based products 7 ]Introduction to Evogene 8 Public Proprietary Partner Data Integration ‘Big data’ Integrated database OMIC data analysis Output Gene centric (Plant & Microbial) Microbial centric Chemical Centric Breeding enhancement Microbial Discovery Optimize gene efficacy Identify novel genes Identify novel targets Microbials Genes traits Markers to breeding Elements for Genes serving as targets Recently added genomic microbial data as part of Insect Resistance program Our technology platform Combining computational power and plant science ]Introduction to Evogene Target markets and offering Target markets 1. Improved seed traits: - biotech seeds (~$20bn) and conventional seeds (~$19bn) 2. Seed external: - ag-chemicals (~$54bn) 3. Proprietary seeds (Evofuel): - castorfor industry uses ($600m) and as second generation feedstock for biofuels (~$18bn) 9 ]EvogenePresentation Subject Strategic position in plant genomics Yield and abiotic stress • Yield • Drought tolerance • Fertilizer utilization Biotic stress • Plant disease • Nematode resistance • Insect resistance Ag-chemicals • Herbicides Proprietary seeds • Castor bean Unique technology platform combining expertise in plant science and cutting edge computational skills 10 Seed traits Seed external Seeds ]EvogenePresentation Subject Potential near-term catalysts as more genes advance to Phase 2 1. Seed traits - yield & abiotic stress Current product program pipeline Note: Any results, estimates, or calculations relating to probability of success at each phase of development may differ from company to company and across products. Furthermore, any such results, estimates, calculations, or probabilities may differ depending on a range of varying factors, including, but not limited to, market conditions, changing regulations or longer than expected regulatory processes, the traits and the crops that are the target of research or collaboration and the amount of resources available, or devoted to, particular research or collaboration projects by us or our collaborators. Corn 1. Yield 2. Abiotic stress 3. Nitrogen use efficiency Soybean 4. Yield 5. Abiotic stress 6. Yield 7. Abiotic stress 8. Nitrogen use efficiency Cotton 9. Yield 10. Abiotic stress 11. Nitrogen use efficiency 12. Yield 13. Abiotic stress 14. Nitrogen use efficiency 15. Yield 16. Abiotic stress 17. Nitrogen use efficiency 11 Phase 4 Phase 3 Phase 2 Phase 1 Discovery Crop Trait Partner ]EvogenePresentation Subject Example - collaboration with Monsanto Focus on yield and abiotic stress - Aug. 2008, extended Nov. 2011 and Oct. 2013 ¢8 Year collaboration ¢Traits - yield, drought tolerance, fertilizer utilization ¢Biotic stress traits - Fusarium resistance ¢Crops - corn(1), soybean, cotton, canola ¢c.$68m in R&D and up-front payments by Monsanto over collaboration period ¢Milestone payments + royalties based on sales ¢Equity investment in Evogene - $30m (including $12m in recent IPO) Gene discovery and trait optimization by Evogene Development and commercialization by Monsanto Model plant validation Regulatory Yield Drought Fertilizer utilization Target plant validation and development (1)Fusarium resistance activities are only in corn. 12 ]EvogenePresentation Subject 2. Seed traits - biotic stress Current product program pipeline Note: Any results, estimates, or calculations relating to probability of success at each phase of development may differ from company to company and across products. Furthermore, any such results estimates, calculations, or probabilities may differ depending on a range of varying factors, including, but not limited to, market conditions, changing regulations or longer than expected regulatory processes, the traits and the crops that are the target of research or collaboration and the amount of resources available, or devoted to, particular research or collaboration projects by us or our collaborators. Corn 1. Fusarium 2. Rootworm 3. Lygus hesperus Soybean 4. Asian Rust 5. Nematode 6. Aphids Banana 7. Black Sigatoka Cotton 8. Beet Armyworm Phase 4 Phase 3 Phase 2 Phase 1 Crop Trait Partner Discovery 13 ]Introduction to Evogene Unique approach: biology to drive herbicide discovery ¢Activities initiation - 2012 ¡ On-going internal program - ¡ Target discovery & validation, initial hits ¢Facilities, technology, personnel ¢Seeking collaboration - major ag-player Chemistry Biology + Novel herbicides Source: Phillips McDougall, 2013 Ag-chemicals : robustmarket ¢Crossed $54 billion ■ Current focus – herbicides ■ Accounts for 44% ■ Steady increase ■ Strong need for innovation 3. Seed external - agriculture chemicals Markets and key areas of focus 14 ]EvogenePresentation Subject Our proposition Targeting three multi-billion dollar markets $5B - $7B Market Opportunity Path to Market Unique technology platform Cutting edge Expertise in plant science Infrastructure Yield & Abiotic Stress Traits Insect Resistance & Disease Traits Herbicides §Initiation - 2002 §Strategic, broad collaborations §17 product programs - •Key crops & traits •Advanced genes in phase II §100’s of genes under validation - partners’ pipelines §Initiation - •2007- disease, 2009 - nematode •2014 - insect resistance §8 product programs - •Advanced genes in phase I §Enter insect resistance - •Facilities, technology, personnel •In-house initial activities §Initiation - 2012 §On-going internal program - •Target discovery & validation, initial hits •Facilities, technology, personnel §Seeking collaboration - major ag- player Status $7.5B - $8.5B 15 ]EvogenePresentation Subject Strategic position in plant genomics Yield and abiotic stress • Yield • Drought tolerance • Fertilizer utilization Biotic stress • Plant disease • Nematode resistance • Insect resistance Ag-chemicals • Herbicides Proprietary seeds • Castor bean Unique technology platform combining expertise in plant science and cutting edge computational skills Seed traits Seed external Seeds 16 ]Introduction to Evogene 17 Huge market potential Short term use: ¢ Existing industries: biopolymers, lubricants, paints, etc. Long term use: ¢ Second generation feedstock for biodiesel ¢Activities initiated in 2007 ¢Established in 2012 as a wholly owned subsidiary ¢Full license to all relevant Evogene technologies ¢Primary product - castor bean seeds 4. Seeds (castor) ¢Key markets: Brazil and Argentina ■ >5 million ha. potential for castor large scale productionin Brazil ¢ Downstream strategic partnerships in target markets leading agribusiness, 340,000 ha. in Brazil leading biodiesel producer in Argentina ¢ >5 million ha. potential for castor large scale productionin Brazil Commercial production expected in 2016 ]Introduction to Evogene Core revenue model and partnerships Business model & partners • Initial revenues: R&D and milestone payments from partners; castor seed sales •Primary long-term revenues: royalties from seed traits and ag-chemicals • Collaborations with world leading agriculture companies 18 •Revenue from direct castor bean seed sales anticipated from 2016 onwards Our core revenue model 19 Discovery Partner Product development and registration •R&D payments paid by partner in the majority of our collaborations •Additional payments received upon achieving predetermined objectives •Potential royalties vary on average between 5%-12% of future trait sales M M M M Note: Timing and trigger of milestone payments may vary between agreements. Seed traits and ag-chemicals Seeds - Evofuel Evogene Commercialization Evofuel D M R D R ]EvogenePresentation Subject Corporate information (1)As of February 10, 2015 Corporate Identity ¡ Key milestones: §2002 - Spins off from Compugen (NASDAQ:CGN) §2007 - lists on TASE (EVGN) ~$34m (gross proceeds) §2013 - lists on NYSE (EVGN) ~$85m (gross proceeds ¡Market cap ~$260m, ¡shares outstanding ~25m ¡~200 FTEs, over 80% R&D positions ¡~$116m in cash, short term bank deposits and marketable securities ¡Operating cash burn for FY14 $13.5m ¡No long-term debt Cash position (December 31, 2014) Thank You.
